DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 March 2022. In view of this communication, claims 1, 2, and 4-6 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments, see pages 7-9 of the Remarks, filed 07 March 2022, with respect to the rejection under 35 U.S.C. §102 of claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §102 of claim 1 has been withdrawn. 
In response to applicant's argument that Tanabe does not teach or suggest that the resist layer is provided in a cutout shape on a side of the portion of the pattern opposite to the side of the portion in contact with the other portion of the pattern (page 8 of the Remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the teaching of Tanabe is the use of an insulating solder resist layer to form cutout regions in the solder pad. This teaching, along with the rationale cited in the previous Office Action, would suggest to one of ordinary skill in the art that a cutout region such as that claimed by the Applicant may be formed using an insulating film. Therefore, the formation of the cutout regions of Dugan et al. via the process disclosed in Tanabe is an obvious modification.
However, the Applicant amended the independent claim 1 to recite the limitation “…an insulating film in the first cutout shape, wherein the insulating film in the first cutout shape includes a through hole.” This limitation, as discussed in the “Allowable Subject Matter” section below, is not taught or suggested by the prior art.
Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes an insulating film in the first cutout shape, wherein the insulating film in the first cutout shape includes a through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Citation of Relevant Prior Art
The following prior art made of record is considered pertinent to applicant's disclosure: 
Dugan et al. (US 5,683,788 A) teaches a land (700, 702) for a surface mount component (704, 706) comprising (Col. 6, lines 4-7: components 704, 706 can be mounted on lands 700, 702 respectively); a plurality of land regions (700, 702) respectively having different width (714, 716, 718, 720), wherein (Col. 6, lines 13- 16: smaller components can be mounted between edges 714 and 716; col. 6, lines 20-23: larger components can be mounted between 718 and 720); land regions included in the plurality of land regions are combined with one another with centers (708) in a width direction aligned in order conforming to the widths and are joined into one land (700, 702), and (Fig. 7; Col. 6, lines 8-10: pads 700, 702 or pad sections aligned relative to center point 708); a cutout shape (710, 712) is provided in a center in the width direction on a side opposed to an adjacent or overlapping side of a land region having the larger width of adjacent or partially overlapping two land regions in the plurality of land regions joined into one land (700, 702). (Fig. 7 shows cutouts to edges 710, 712 in pads 700 and 702; Col. 5, lines 29-32: a void is cut out of the outer edge of the pads to prevent too much solder buildup in the case of the smaller package; Col. 5, lines 8-10: pads 700, 702 and pad sections aligned relative to center point 708)
Tanabe (US 4,883,920 A) teaches the cutout shape is provided by forming an insulating film (17) in the larger land region (3) (Tanabe et al. Fig. 1; col. 2, lines 17-22: in a soldering area of the pattern 3, a resist film 17 is provided to reduce the quantity of solder required to establish a secure connection)
Martuza et al. (WO 2017/040967 A1) teaches a third land region, but does not teach cutouts (see Martuza et al., figure 7)
Wang (US 2008/0266824 A1) teaches solder pads with cutouts formed by a patterned insulating resist layer
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847